        Case 1:19-cv-00817-ODE Document 1 Filed 02/15/19 Page 1 of 11




                    IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

CHRISTIAN ADRIAN CHICOA,

       Plaintiff,
                                          JURY TRIAL DEMANDED
v.

CASAS LLC.,                               CIVIL ACTION
                                          FILE NO.
       Defendant.


                          COMPLAINT FOR DAMAGES

       COMES NOW Christian Adrian Chicoa Plaintiff in this action, and files this

Complaint for Damages against Defendant Casas LLC., as follows:

                          PARTIES AND JURISDICTION

                                         1.

       Plaintiff Christian Adrian Chicoa is a citizen of Mexico and is subject to the

jurisdiction of this court.

                                         2.

       Defendant Casas LLC (“Casas”) is a domestic corporation, existing under

the laws of the State of Georgia with its principal place of business in the State of

Georgia, is authorized to transact business in the State of Georgia, and upon
        Case 1:19-cv-00817-ODE Document 1 Filed 02/15/19 Page 2 of 11




information and belief, Casas may be served by delivering a copy of the summons

and complaint on Leticia Hernandez at 310 Veterans Memorial Boulevard,

Cumming, Georgia 30040 and is subject to the jurisdiction of this court.

                                         3.

      Venue in the above-styled civil action is proper in this County and Court.

                                         4.

      Jurisdiction is proper as to this Defendant.

                                         5.
      There exists complete diversity among the parties and the amount in
controversy exceeds $75,000 exclusive of interest and costs.
                                         6.
      Jurisdiction is proper pursuant to 28 U.S.C. § 1332, and venue is proper in
this Court.


                                      FACTS

                                         7.

      On or about April 3, 2017, Christian Adrian Chicoa was an invitee on the

strip mall premises of Casas LLC located at 322 Veterans Memorial Boulevard,

Cumming, Georgia (“Casas”).




                                          2
        Case 1:19-cv-00817-ODE Document 1 Filed 02/15/19 Page 3 of 11




                                          8.

      As Christian Adrian Chicoa was exercising reasonable care as an invitee of

Defendant Casas sitting on a bench in front of the laundromat located in the strip

mall, a vehicle being operated by Gabino Riveros-Gerardo drove into the bench

and through the laundromat storefront owned and operated by Casas and hit

Christian Chicoa. Casas did not have any bollards or other barriers to prevent this

foreseeable storefront crash.

                                          9.

      Defendant did not warn Christian Adrian Chicoa of the dangers he faced by

sitting on the bench located on Casas property and placed there by Casas

employees.

                                          10.

      As a result of the incident on April 3, 2017, Christian Adrian Chicoa

suffered serious physical, mental, and emotional injuries, including severe pain and

suffering as a result of this incident.

          OWNERSHIP AND OPERATION OF THE STRIP MALL

                                          11.

      Plaintiff realleges and incorporate the foregoing paragraphs as if they were

fully restated verbatim herein.


                                          3
        Case 1:19-cv-00817-ODE Document 1 Filed 02/15/19 Page 4 of 11




                                       12.

      On and around April 3, 2017 Defendant CASAS owned and operated the

Strip Mall, and Defendant CASAS owned the laundromat located in the strip mall.

                                       13.

      Gabino Riveros-Gerardo was an invitee at the Strip Mall owned and

operated by Defendant CASAS.

                                       14.

      Defendant CASAS had a duty to inspect the Strip Mall and laundromat to

identify hazards, including reasonable and safe protections against foreseeable

dangers like storefront crashes.

                                       15.

      Before Christian Chicoa was injured, Defendant CASAS knew, or in the

exercise of reasonable care should have known, that a storefront crash was a

reasonably foreseeable hazard.

                                       16.

      Before Christian Chicoa was injured, Defendant CASAS knew, or should

have known, that laundromat and the Strip Mall had no protection from storefront

crashes, which created a hazard of a reasonably foreseeable danger.




                                        4
        Case 1:19-cv-00817-ODE Document 1 Filed 02/15/19 Page 5 of 11




                                           17.

      Prior to this April 3, 2017 incident, Defendant CASAS failed to identify and

correct the reasonably foreseeable hazards at the Strip Mall and laundromat.

                                           18.

      As a direct and proximate result of Defendant’s negligent acts and

omissions, Christian Chicoa suffered serious physical, mental, and emotional

injuries, including severe pain, suffering and fear of imminent death, and

ultimately, he was killed and lost the value of his life as a result of this incident.

        COUNT I—NEGLIGENCE AGAINST DEFENDANT CASAS

                                           19.

      Plaintiff realleges and incorporate the foregoing paragraphs as if they were

fully restated verbatim herein.

                                           20.

      On April 3, 2017 Defendant CASAS was the owner and operator of the Strip

Mall at 322 Veterans Memorial Boulevard Cumming, Georgia.

                                           21.

      Defendant CASAS had a duty to exercise ordinary care to keep the strip mall

and laundromat and its approaches reasonably safe from foreseeable dangers.




                                            5
        Case 1:19-cv-00817-ODE Document 1 Filed 02/15/19 Page 6 of 11




                                          22.

      Defendant CASAS breached their duty to exercise ordinary care to keep the

laundromat, the Strip Mall, and the approaches safe by creating and allowing to

exist unsafe conditions, including the failure to install any bollards or other barriers

to prevent a foreseeable storefront crash.

                                          23.

      Prior to the April 3, 2017 incident, Defendant CASAS had actual or

constructive knowledge of the dangers of storefront crashes and the need to

exercise reasonable care to prevent such incidents.           Despite this actual or

constructive knowledge, Defendant failed to take the proper corrective action to

reduce or eliminate the hazards.

                                          24.

      Prior to April 3, 2017, Christian Chicoa was unaware of the dangerous

conditions and hazards at the Strip Mall and laundromat.

                                          25.

      As a direct and proximate result of the negligence of Defendant, Christian

Chicoa suffered serious physical, mental, and emotional injuries, including severe

pain, suffering and fear of imminent death, as a result of this incident.




                                             6
        Case 1:19-cv-00817-ODE Document 1 Filed 02/15/19 Page 7 of 11




         COUNT II—NUISANCE AGAINST DEFENDANT CASAS

                                         26.

      Plaintiff realleges and incorporate the foregoing paragraphs as if they were

fully restated verbatim herein.

                                         27.

      Defendant CASAS owned, operated, maintained, and/or managed the Strip

Mall, laundromat and the bench in a manner that created a nuisance.

                                         28.

      The conduct of Defendant CASAS in creating the dangerous situation at the

Strip Mall and laundromat exceeded mere negligence. In addition, the acts and

omissions of Defendant CASAS in permitting hazards to exist for an extended

period of time, failing to take reasonable steps to guard against these foreseeable

hazards, and failing to warn Christian Chicoa and other invitees about those

hazards exceeds mere negligence.

                                         29.

      The foreseeable hazards that existed at the Strip Mall, laundromat, and

bench were present for a considerable period of time and were continuously

present so as to make them a nuisance.




                                         7
        Case 1:19-cv-00817-ODE Document 1 Filed 02/15/19 Page 8 of 11




                                         30.

      Defendant CASAS failed to act within a reasonable time to reduce,

eliminate, or warn about these hazards after they knew, or should have known, that

these hazards existed at the Strip Mall, laundromat and bench.

                                         31.

      As a direct and proximate result of the nuisance that this Defendant created

and maintained, Christian Chicoa suffered serious physical, mental, and emotional

injuries, including severe pain, suffering and fear of imminent death, as a result of

this incident. As a result, Plaintiff is entitled to an award of special and general

damages in an amount to be determined by a jury of Plaintiff’s peers against this

Defendant.

                      COUNT III—PUNITIVE DAMAGES

                                         32.

      Plaintiff realleges and incorporate the foregoing paragraphs as if they were

fully restated verbatim herein.

                                         33.

      Defendant CASAS’ conduct in failing to protect or warn the public from

foreseeable hazards known to them exhibits an entire lack of care and a conscious

disregard for the safety of persons, including but not limited to Christian Chicoa.


                                          8
        Case 1:19-cv-00817-ODE Document 1 Filed 02/15/19 Page 9 of 11




                                          34.

       As a direct and proximate result of this wrongful and punitive conduct,

Plaintiff is entitled to judgment against Defendant CASAS for exemplary damages

sufficient to deter similar conduct in the future and to punish this Defendant for its

wrongful acts in an amount to be determined by the enlightened conscience of the

finder of fact.

                                 COUNT IV – DAMAGES

                                           35.

       Plaintiff incorporates herein by reference all preceding paragraphs of this

Complaint as if each were fully set forth herein in their entirety.

                                           36.

       Defendant acted in a manner that directly and proximately caused the

collision and Plaintiff Christian Chicoa’s injuries.

                                           37.

       As a direct and proximate result of the negligence of the Defendant, Plaintiff

Christian Chicoa was physically injured and has suffered and will continue to

suffer pain, disability, loss of enjoyment of life, anxiety, and related damages.

                                           38.

       Also, as a direct and proximate result of the negligence of the Defendant,


                                           9
       Case 1:19-cv-00817-ODE Document 1 Filed 02/15/19 Page 10 of 11




Plaintiff Christian Chicoa has and will continue to incur economic losses,

including, medical expenses in excess of $200,000.00 and other incidental

expenses.

                                           39.

      Plaintiff Christian Chicoa is entitled to recover all past and future economic

damages, including without limitation all medical expenses and lost wages; as well

as all past and future non-economic damages, including without limitation,

damages for disability, loss of ability to labor, loss of enjoyment of life and

physical and emotional pain and suffering.

      WHEREFORE, Plaintiff prays that the following relief be granted:

      (a)   A trial by jury;

      (b)   For Summons and Complaint to issue against Defendant;

      (c)   For judgment against Defendant to compensate Plaintiff for him past

            and future economic and non-economic damages;

      (d)   For judgment against Defendant for punitive damages as shown to be

            fair and appropriate at the trial of this case;

      (e)   Court costs, discretionary costs, and prejudgment interest; and

      (f)   For all such further and general relief which this Court deems just and

            proper.


                                          10
      Case 1:19-cv-00817-ODE Document 1 Filed 02/15/19 Page 11 of 11




     This 15th day of February 2019.

                                       Respectfully Submitted,

                                       FRIED ROGERS GOLDBERG LLC


                                       By: /s/ Eric J.D. Rogers
                                       MICHAEL L. GOLDBERG
                                       Georgia Bar No. 299472
                                       ERIC J.D. ROGERS
                                       Georgia Bar No. 100081


3550 Lenox Road, N.E.
Suite 1500
Atlanta, Georgia 30326
(404) 591-1800
Fax: (404) 591-1800
Email: michael@frg-law.com
Email: eric@frg-law.com




                                        11
